Exhibit 10.9

 

MANUFACTURING AND PURCHASE AGREEMENT
RENEWAL AGREEMENT

 

Reference is made to the Manufacturing and Purchase Agreement, dated
December 18, 2008, by and between ESGW International Limited (“ExcelStor”) and
Satcon Technology Corporation (“Satcon”) (the “Agreement”). Capitalized terms
used herein and not otherwise defined shall have the meanings given such terms
in the Agreement.

 

Reference to this Manufacturing and Purchase Agreement Renewal Agreement shall
be referred to as the “Renewal Agreement”.

 

WHEREAS, the Parties are actively engaged in carrying out their respective
duties and obligations arising under the Agreement; and

 

WHEREAS, ExcelStor has undertaken obligations arising under the Agreement which
may require performance and/or delivery of Products to Satcon after the initial
Term of the Agreement.

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the Parties agree to extend and amend the Agreement as
follows:

 

1.               Notwithstanding anything to the contrary contained in
Section 10.2 of the Agreement, the Parties hereby agree to extend the term of
the Agreement for one (1) year after the lapse of the initial Term as stated in
the Agreement (the “Renewed Term”). For the avoidance of doubt, the Renewed Term
shall commence on December 18, 2011 and, unless otherwise renewed or modified by
the Parties, lapse on December 17, 2012.

 

2.               This Renewal Agreement may not be amended or any provision
hereof waived or modified except by an agreement in writing signed by each of
the Parties.

 

3.               All of the terms and provisions of the Agreement, except as
herein modified, shall remain in full force and effect, and be a part of this
Renewal Agreement.

 

4.               Section 13.3 shall be adopted in this Renewal Agreement.

 

5.               This Renewal Agreement may be executed in several counterparts
that together shall be originals and constitute one and the same instrument.

 

[This space left intentionally blank]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Renewal Agreement to be
executed.

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

 

 

By:

/s/ Aaron M. Gomolak

 

Name:

Aaron M. Gomolak

 

Title:

Chief Financial Officer

 

Date:

May 30, 2011

 

 

 

 

 

 

 

ESGW INTERNATIONAL LIMITED

 

 

 

 

 

 

 

By:

/s/ Eddie Lui

 

Name:

Eddie Lui

 

Title:

President and CEO

 

Date:

May 20, 2011

 

 

2

--------------------------------------------------------------------------------